

	

		II

		108th CONGRESS

		2d Session

		S. 2855

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2004

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend chapter 25 of title 18, United States Code, to

		  create a general provision similar to provisions found in chapter 47 of such

		  title, to provide for criminal penalties for the act of forging Federal

		  documents.

	

	

		1.Forgery of Federal

			 documents

			(a)In

			 generalChapter 25 of title

			 18, United States Code, is amended by adding at the end the following:

				

					515.Federal

				records, documents, and writings, generallyAny person who—

						(1)falsely makes, alters, forges, or

				counterfeits any Federal record, Federal document, Federal writing, or record,

				document, or writing characterizing, or purporting to characterize, official

				Federal activity, service, contract, obligation, duty, property, or

				chose;

						(2)utters or

				publishes as true, or possesses with intent to utter or publish as true, any

				record, document, or writing described in paragraph (1), knowing, or

				negligently failing to know, that such record, document, or writing has not

				been verified, has been inconclusively verified, is unable to be verified, or

				is false, altered, forged, or counterfeited;

						(3)transmits to, or

				presents at any office, or to any officer, of the United States, any record,

				document, or writing described in paragraph (1), knowing, or negligently

				failing to know, that such record, document, or writing has not been verified,

				has been inconclusively verified, is unable to be verified, or is false,

				altered, forged, or counterfeited;

						(4)attempts, or

				conspires to commit, any of the acts described in paragraphs (1) through (3);

				or

						(5)while outside of

				the United States, engages in any of the acts described in paragraphs (1)

				through (3),

						shall be

				fined under this title, imprisoned not more than 10 years, or

				both..

			

				(b)

				Clerical amendment

				The table of contents for chapter 25 of title 18, United States

			 Code, is amended by inserting after the item relating to section 514 the

			 following:

				

					

						515. Federal records, documents, and

				writings,

				generally.

					.

			

